COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-246-CV
 



IN RE BRIAN KEITH DOTSON


 


RELATOR



 
------------
 
ORIGINAL
PROCEEDING
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          The court has considered relator’s
petition for writ of mandamus and is of the opinion that relator’s petition
should be dismissed.  See Harrell v. State, 286 S.W.3d 315,
321 (Tex. 2009) (holding that appellate review of withholding orders is by
appeal); In re Pannell, 283 S.W.3d
31, 36 (Tex. App.––Fort Worth 2009, orig. proceeding) (denying mandamus relief
from withdrawal order because remedy is by appeal).  Accordingly, relator’s petition for writ of
mandamus is dismissed.                                                                    
                                                                   PER
CURIAM
PANEL:  LIVINGSTON, C.J.; MCCOY and
MEIER,
JJ.     
 
DELIVERED:  July 23, 2010




[1]See Tex. R. App. P. 47.4.